Decree *915of Surrogate’s Court reversed, with costs to the appellant to abide the event, payable out of the estate, and the following question of fact is hereby ordered to be tried by a jury at a Trial Term of the Supreme .Court to be held in and for the county of Niagara, commencing on the 6th day of April, 1908, viz.: Was the alleged testator competent to make a last will and testament at the time the will proposed for probate was alleged to have been executed ? All concurred, except Williams, J., who dissented.